DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a method of manufacturing a light emitting device comprising, along with other recited claim limitations, providing a stack structure comprising a first electrode and a second electrode f, an emissive layer comprising a quantum dot, and an electron auxiliary layer disposed between the emissive layer 10and the second electrode and applying the polymer precursor mixture on the second electrode and on 15the electron auxiliary layer to form a polymer precursor layer; and polymerizing the thiol compound and the unsaturated compound in the polymer precursor layer to form the light emitting device. Claims 2-14 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 15, prior art failed to disclose or fairly suggest a method of manufacturing a light emitting device, the method comprising: providing a stack structure comprising 10a first electrode and a second electrode, an emissive layer comprising a quantum dot, and an electron auxiliary layer disposed between the emissive layer and the second electrode, 15providing a polymer precursor mixture comprising a thiol compound having at least one thiol group, an unsaturated compound having at least two carbon-carbon unsaturated bonds, and a photoinitiator; applying the polymer precursor mixture on the stacked structure to form a polymer precursor layer; 20irradiating the polymer precursor layer with UV light, and polymerizing the thiol compound and the unsaturated compound in the polymer precursor layer to form the light emitting device. Claims 16-20 depend from claim 15 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/7/2022